Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-7 Filed: 03/02/19 Page: 1 of 2 PAGEID #: 19792




                       EXHIBIT E
                        Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-7 Filed: 03/02/19 Page: 2 of 2 PAGEID #: 19793



                                                                                              Election Results                                                                                              Voting Age Populations
                             10 Governor          I     10 Att. Genera l    I       08 President      I      06 Att. General     I        06 Auditor       I       04 President
             District     Kasich    I Strickland I    DeWine   I  Cordray   I   McCain   I   Obama     I   Mont.    I   Dann     I   Taylor   I    Sykes   I    Bush    I    Kerry    PVI   White     I Hispanic   I   Black   I   Asian   IAmlnd ian
12- Tiberi               59.26%    l 37.49% l         52.40%   J   41.26%   1   54.97%   L   43.54%   l    57.93%   l   42.06%   J   58.94%   L   41.05%   J   61.16% 1 38.36%       R+10   88.94%   .l   1. 77%   l   5.73%   l   3.42%   l    0.18%

County                  Population %of District
Franklin                  216,382   30.01%
Licking                   166,492   23.09%
Delaware                  174,214   24.16%
Marion                     54,387    7.54%
Morrow                     34,827    4.83 %
Richland                   74,730   10.36%
Tota l                    721,032




                                                                                                                                                                                                                        Plaintiffs' Trial
                                                                                                                                                                                                                            Exhibit
                                                                                                                                                                                                                           P602
                                                                                                                                                                                                                       Case No. 1:18-cv-00357




                                                                                                                                                                                                                                      REV_00000034
